In an action to recover arrears of alimony and child support, plaintiff appeals from (1) an order of the Supreme Court, Suffolk County, dated August 27, 1976, which denied heir motion for summary judgment and (2) so much of an order of the same court, dated November 16, 1976, as denied her motion to modify the terms of a judgment of divorce by requiring defendant to pay the college costs for their two children. Defendant cross-appeals from so much of the latter order as, inter alia, required him to pay a counsel fee and failed to comply with the terms of the court’s decision. Order dated August 27, 1976 affirmed, without costs or disbursements. Order dated November 16, 1976 modified by deleting from the fourth decretal paragraph thereof the words "son John Gerard de la Rosa” and substituting therefor the word "children”. As so modified, order affirmed, without costs or disbursements. It is apparent that the wording of the order dated November 16, 1976 did not comport with Special Term’s decision. The discrepancy has therefore been corrected. The orders appealed from were otherwise properly made. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.